Citation Nr: 1140159	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-40 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to include as secondary to Agent Orange exposure. 

2.  Entitlement to service connection for kidney disease, to include as secondary to Agent Orange exposure. 

3.  Entitlement to service connection for a prostate disorder, to include as secondary to Agent Orange exposure. 


REPRESENTATION

Veteran (Appellant) represented by:  Charles D. Romo, Attorney at law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service from August 1971 to August 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in pertinent part, denied service connection for multiple myeloma, kidney disease and prostate disorder, each to include as secondary to Agent Orange exposure.  The Veteran appealed the RO's November 2008 rating action to the Board.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO.  A copy of the hearing transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in support of his appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2010). 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that it must remand the claims on appeal for additional substantive development.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as described in the directives outlined in the indented paragraphs below. 

The Veteran claims service connection for multiple myeloma, kidney disease and a prostate disorder, each claimed as secondary to Agent Orange exposure.  The Veteran contends that his multiple myeloma, kidney disease and prostate disorder are the result of having been exposed to Agent Orange while delivering supplies on various routes in the Panama Canal Zone during military service.  (See Transcript (T.) at page (pg.) 3). 

During the hearing before the undersigned, the Veteran testified that he had received treatment for his multiple myeloma, kidney disease and prostate disorder from the Randolph Malcolm/VA Medical Center (VAMC) in Gainesville, Florida.  (T. at pg. 9).  While treatment records, dating from July 1994 to June 2008, from the VA outpatient clinic in Jacksonville, Florida and St. Lake, Utah VAMC are of record, records from the VAMC in Gainesville, Florida are absent.  As records from the above-cited VAMC might contain evidence discussing the etiology of the Veteran's multiple myeloma, kidney disease and prostate disorder, they should be secured by the RO on remand.  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim. 38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611   (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered); see also 38 C.F.R. § 3.159(c)(2) (2010). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran dated from June 2008 to the present that are pertinent to the Veteran's multiple myeloma, kidney disease and prostate disorder, to specifically include records from the VAMC in Gainesville, Florida.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
   
2.  After any additional VA treatment records have been obtained pursuant to the instructions in paragraph one (1), the RO should schedule the Veteran for appropriate VA examination(s) in order to ascertain the nature and likely etiology of the Veteran's multiple myeloma, kidney disease and prostate disorder.  The claims folder should be provided to each examiner for review of pertinent documents therein, and that such a review was conducted should be noted in the examination report.  Each examiner should elicit from the Veteran and record a complete clinical history referable to the disability being examined.  

Concerning the Veteran's multiple myeloma, kidney disease and prostate disorder, the examiner(s) should provide an opinion with respect to the respective disability as to whether it had its onset during or is otherwise etiologically related to any identified event or incident of the Veteran's active military service, to include exposure to Agent Orange.  

If an examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Then, the RO should readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the RO must issue a Supplemental Statement of the Case (SSOC) to the Veteran and his attorney that addresses all evidence received since the December 2009 SSOC.  Prior to recertifying the appeal to the Board, the RO must afford the Veteran's attorney an opportunity to review the claims file and prepare a written argument. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

